995 F.2d 1064
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Anthony Dean CARMICHAEL, Defendant-Appellant.
No. 92-7186.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 28, 1993Decided:  June 14, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CR-90-49, CA-92-573)
Anthony Dean Carmichael, Appellant Pro Se.
Jane H. Jolly, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before HAMILTON and LUTTIG, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Anthony Dean Carmichael appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Carmichael's motion for appointment of counsel and affirm on the reasoning of the district court.  United States v. Carmichael, Nos.  CR-90-49, CA-92-573 (E.D.N.C. Nov. 3, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED